 1   MARISA GUARINO STEARNS
     Nevada Bar No. 5975
 2   6325 South Jones Boulevard, Suite 400
     Las Vegas, Nevada 89118
 3   Telephone: 702.489.5687
     Facsimile: 702.960.4075
 4   Marisa@Movedocs.com
 5   Attorneys for Non-Parties
     MEDPORT LA, LLC and
 6   MEDPORT BILLING, LLC
 7                                  UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9 WILBERT REESE AND MARKCO                         Case No. 2:19-cv-01468-GMN-EJY
   ODDS,
10                                                  STIPULATION AND [PROPOSED]
                          Plaintiffs,               ORDER TO CONTINUE STATUS
11                                                  HEARING
               vs.
12
   GREAT WEST CASUALTY COMPANY,
13 MILLER TRANSPORTATION
   SERVICES, INC., AND LEROY
14 CALDWELL,

15                                 Defendants.
16

17          It is hereby stipulated and agreed to between Non-Parties Medport LA, LLC (“Medport LA”)

18   and Medport Billing, LLC (“Medport Billing”) (collectively “Medport”), and Defendants Great

19   West Casualty Company, Miller Transportation Services, Inc., and Leroy Caldwell (collectively

20   “Defendants”), by and through their counsel, that the Status Hearing, set for February 21, 2020 at

21   10:00 a.m., be continued to a date and time convenient for the Court’s calendar.

22          The reason for this request is as follows: counsel for Medport, Marisa G. Stearns, Esq., is

23   unavailable during the week of February 17, 2020 through February 21, 2020 due to pre-arranged

24   travel plans out of the state. Therefore, Medport requests that the status hearing be continued.

25   Defendants do not oppose this request.

26          Both Medport and Defendants are available for the status hearing during the following

27   dates/times:

28

                                                  Page 1 of 4
 1       Week of February 10, 2020:
            Monday, 2/10/20: All day;
 2
            Tuesday, 2/11/20: All day;
 3          Wednesday, 2/12/20: All day;
            Thursday, 2/13/20: Morning only; and
 4          Friday, 2/14/20: All day.
 5
         Week of February 24, 2020:
 6          Monday through Wednesday: counsel for Medport is unavailable due to Jury Duty,
               with a current reporting date of 2/24/20 at 8:00 a.m.
 7          Thursday, 2/27/20: Afternoon only; and
            Friday, 2/28/20: All day.
 8

 9       Week of March 9, 2020:
            Monday, 3/9/20: All day;
10          Tuesday, 3/10/20: Afternoon only;
            Wednesday, 3/11/20: All day;
11
            Thursday, 3/12/20: All day; and
12          Friday, 3/13/20: All day.

13
         IT IS SO STIPULATED.
14
         DATED this 4th day of February, 2020.
15

16                                                    /s/ Marisa Guarino Stearns
     IT IS HEREBY ORDERED that the                    MARISA GUARINO STEARNS, ESQ.
17                                                    6325 S. Jones Blvd., Suite 400
     Status Hearing currently set for                 Las Vegas, NV 89118
18   February 21, 2020 at 10:00 a.m. is               Attorneys for Non-Parties MEDPORT LA,
     hereby VACATED and rescheduled to                LLC and MEDPORT BILLING, LLC
19   February 12, 2020 at 11:00 a.m. in
     Courtroom 3B.                                    and
20
                                                      THORNDAL ARMSTRONG DELK
21                                                    BALKENBUSH & EISINGER
22   _________________________________                /s/ Keith B. Gibson
23   UNITED STATES MAGISTRATE JUDGE                   KEITH B. GIBSON, ESQ.
                                                      1100 E. Bridger Avenue
24   Dated: February 5, 2020                          Las Vegas, NV 89101
                                                      Attorneys for Defendants
25

26
27

28

                                            Page 2 of 4
